DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 14, 15, and 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (5,737,187) in further view of Avalos (2018/0042101).
Regarding Claim 1: Nguyen teaches a thermal management device comprising: a single contiguous component (100) comprising: a first portion (106c) made of a first thermally conductive plastic (col. 7 lines 27-35); and a second portion (102) extending away from the first portion (fig. 1), the second portion being made of a second thermally conductive plastic (col. 7 lines 51-64), but lacks a specific teaching of the second thermally conductive plastic being different than the first thermally conductive plastic, wherein the second portion has a greater hardness than the first portion.
Avalos teaches the second thermally conductive plastic being different than the first thermally conductive plastic (paragraph [0028]), wherein the second portion has a greater hardness than the first portion (paragraph [0032]).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the second thermally conductive plastic being 
Regarding Claim 2: Nguyen lacks a specific teaching of the first thermally conductive plastic is electrically insulating, and the second thermally conductive plastic is electrically non-insulating.
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the first thermally conductive plastic is electrically insulating, and the second thermally conductive plastic is electrically non-insulating in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device wherein this would have been accomplished merely by choosing the right types of materials wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 3: Nguyen lacks a specific teaching of the first thermally conductive plastic includes a first polymer matrix, and the second thermally conductive plastic includes a second polymer matrix, the first polymer matrix and the second polymer matrix including a thermoplastic elastomer having different polymer chain lengths.
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the first thermally conductive plastic includes a first polymer matrix, and the second thermally conductive plastic includes a second polymer matrix, the first polymer matrix and the second polymer matrix including a thermoplastic elastomer having different polymer chain lengths in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device wherein this would have been accomplished merely by choosing the right types of materials wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 4: Nguyen lacks a specific teaching of the first thermally conductive plastic includes a first thermoplastic polymer and first filler particles, and the second thermally conductive plastic includes the first thermoplastic polymer and second filler particles, the second filler particles being different than the first filler particles.
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the first thermally conductive plastic includes a first thermoplastic polymer and first filler particles, and the second thermally conductive plastic includes the first thermoplastic polymer and second filler particles, the second filler particles being different than the first filler particles in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device wherein this would have been accomplished merely by choosing the right types of materials wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 5: Nguyen lacks a specific teaching of the first thermally conductive plastic includes a first thermoplastic polymer and a first weight percentage of first filler particles, and the second thermally conductive plastic includes the first thermoplastic polymer and a second weight 
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the first thermally conductive plastic includes a first thermoplastic polymer and a first weight percentage of first filler particles, and the second thermally conductive plastic includes the first thermoplastic polymer and a second weight percentage of second filler particles, the second weight percentage being different than the first weight percentage in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device wherein this would have been accomplished merely by choosing the right types of materials wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 7: Nguyen lacks a specific teaching of the first portion has a hardness of less than 95A, and the second portion has a hardness of greater than 95A.
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the first portion has a hardness of less than 95A, and the second portion has a hardness of greater than 95A in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device wherein this would have been accomplished merely by choosing the right types of materials wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 9: Nguyen teaches the thermal management device is a heat sink (fig. 1), wherein the first portion (106c) is an interface (fig. 1) attachable to a heat source (156b) of an electronic device (150), and wherein the second portion includes pins (120) extending away from the first portion (fig. 1), but lacks a teaching of the pins being fins.
Avalos teaches a set of fins (74) on the heat sink (60).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having a set of fins on the heat sink as disclosed by Avalos in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device. 
Regarding Claim 14: Nguyen lacks a specific teaching of the first thermally conductive plastic is transparent to electromagnetic waves over a range of frequencies, and wherein the second thermally conductive plastic absorbs electromagnetic energy at a range of wavelengths.
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the first thermally conductive plastic is transparent to electromagnetic waves over a range of frequencies, and wherein the second thermally conductive plastic absorbs electromagnetic energy at a range of wavelengths in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device wherein this would have been accomplished merely by choosing the right types of materials wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 15: Nguyen teaches an electronic device comprising: a heat generating component (156b); and a heat sink (100) that is a single contiguous component (fig. 1), the single contiguous component comprising: a first portion (106c) made of a first thermally conductive plastic (col. 7 lines 27-35), the first portion abutting the heat generating component (fig. 1); and a second portion (102) made of a second thermally conductive plastic (col. 7 lines 51-64) and including pins (120) extending away from the first portion (fig. 1), but lacks a specific teaching of the pins being fins or the second thermally conductive plastic being different than the first thermally conductive plastic.
Avalos teaches fins (74) on the heat sink (60) and the second thermally conductive plastic being different than the first thermally conductive plastic (paragraph [0028]).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the pins being fins or the second thermally conductive plastic being different than the first thermally conductive plastic as disclosed by Avalos in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device.
Regarding Claim 21: Nguyen lacks a specific teaching of the first portion has a hardness of less than 95A, and the second portion has a hardness of greater than 95A.
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the first portion has a hardness of less than 95A, and the second portion has a hardness of greater than 95A in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device wherein this would have been accomplished merely by choosing the right types of materials wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (5,737,187) in further view of Avalos (2018/0042101) as applied to the claims above, and further in view of Kawai (2015/0216088).
Regarding Claim 8: Nguyen teaches the single contiguous component further comprises a third portion (106a), the third portion being made of the first thermally conductive plastic or a third thermally conductive plastic (col. 7 lines 27-35), wherein the first portion (106c) and the third portion (106a) extend away from a surface of the second portion (fig. 1), but lacks a specific teaching of the third thermally conductive plastic being different than the first thermally conductive plastic and the second thermally conductive plastic, and wherein first portion extending a greater distance away from the surface of the second portion than the third portion.
Avalos teaches the use of different thermally conductive plastic being different than the first thermally conductive plastic and the second thermally conductive plastic (paragraph [0028])
Kawai teaches wherein the first portion (one of filler 6 in fig. 10) extending a greater distance away from the surface of the second portion (shown in fig. 10 through distances Ca1, Ca2, and Ca3) than the third portion (another of filler 6 in fig. 10).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the third thermally conductive plastic being different than the first thermally conductive plastic and the second thermally conductive plastic, and wherein the first portion extending a greater distance away from the surface of the second portion than the third portion as disclosed by Avalos and Kawai in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device.
Regarding Claim 17: Nguyen teaches the heat generating component is a first heat generating component (fig. 1), wherein the electronic device further comprises: a second heat generating component (156a); and a circuit board (150) that supports the first heat generating component (fig. 1) and the second heat generating component (fig. 1), wherein the single contiguous component further comprises a third portion (106a), the third portion being made of the first thermally conductive plastic (col. 7 lines 27-35) and abutting the second heat generating component (fig. 1), wherein the first portion and the third portion extend away from a surface of the second portion (fig. 1), but lacks a specific teaching of the first heat generating component extending a greater distance away from the circuit board than the second heat generating component, such that the third portion extends a greater distance away from the surface of the second portion than the first portion extends away from the surface of the second portion.
Kawai teaches the first heat generating component (3 in fig. 10) extending a greater distance away from the circuit board (4) than the second heat generating component (another of 3 in fig. 10), such that the third portion (one of filler portions 6 in fig. 10) extends a greater distance away from the surface of the second portion than the first portion (another of filler portion 6 in fig. 10) extends away from the surface of the second portion (shown in fig. 10 by distances Ca1, Ca2, and Ca3).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the first heat generating component extending a greater distance away from the circuit board than the second heat generating component, such that the third portion extends a greater distance away from the surface of the second portion than the first portion extends away from the surface of the second portion as disclosed by Kawai in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device.

Claims 12, 13, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (5,737,187) in further view of Avalos (2018/0042101) as applied to the claims above, and further in view of Prasher (2004/0190253).
Regarding Claim 12: Nguyen teaches the thermal management device is a cold plate (100), wherein the first portion (106c) is an interface attachable to a heat source (156b) of an electronic device (150), but lacks a specific teaching of the second portion includes channels extending through the second portion.
Prasher teaches the second portion (712 in fig. 7a) includes channels (716 in figs. 7a) extending through the second portion (figs. 7a-7b).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the second portion includes channels extending through the second portion as disclosed by Prasher in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device.
Regarding Claim 13: Nguyen teaches the single contiguous component further comprises a third portion (106a), but lacks a specific teaching of the second portion being disposed between the first portion and the third portion, wherein the first portion and the second portion have thermal conductivities greater than 2 W/m-K, respectively, and wherein the third portion has a thermal conductivity less than 1 W/m-K.
Prasher teaches the second portion (712) being disposed between the first portion (710) and the third portion (714).

It also would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having wherein the first portion and the second portion have thermal conductivities greater than 2 W/m-K, respectively, and wherein the third portion has a thermal conductivity less than 1 W/m-K in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device wherein this would have been accomplished merely by choosing the right types of materials wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 18: Nguyen teaches a third portion (106a) made of thermally conductive plastic (col. 7 lines 27-35), but lacks a teaching of the third portion covering at least part of the second portion, the third portion being made of a third thermally conductive plastic, the third thermally conductive plastic being different than the second thermally conductive plastic.
Prasher teaches the third portion (714) covering at least part of the second portion (712 shown in fig. 7a).

It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the third portion covering at least part of the second portion, the third portion being made of a third thermally conductive plastic, the third thermally conductive plastic being different than the second thermally conductive plastic as disclosed by Prasher and Avalos in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device.
Regarding Claim 19: Nguyen lacks a specific teaching of the second thermally conductive plastic has a higher absorptivity than the third thermally conductive plastic in the solar spectrum.
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the second thermally conductive plastic has a higher absorptivity than the third thermally conductive plastic in the solar spectrum in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device wherein this would have been accomplished merely by choosing the right types of materials wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 20: Nguyen lacks a specific teaching of the third thermally conductive plastic has a higher emissivity than the second thermally conductive plastic in the infrared spectrum.
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the third thermally conductive plastic has a higher emissivity than the second thermally conductive plastic in the infrared spectrum in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device wherein this would have been accomplished merely by choosing the right types of materials wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (5,737,187) in further view of Avalos (2018/0042101) as applied to the claims above, and further in view of Brandenburg (7,440,282).
Regarding Claim 16: Nguyen teaches a circuit board (150) supporting the heat generating component (fig. 1), but lacks a teaching of wherein the first portion surrounds the heat generating component, such that the first portion also abuts the circuit board.
Brandenburg teaches the first portion (70) surrounds (shown in fig. 6) the heat generating component (22), such that the first portion also abuts the circuit board (20).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Nguyen by having the first portion surrounds the heat generating component, such that the first portion also abuts the circuit board as disclosed by Brandenburg in order to allow for a stronger more reliable apparatus with greater heat dissipation qualities and abilities which will in turn decrease the chances of damage to the components while still holding to the integrity of the heat dissipation required for the device.

Allowable Subject Matter
Claims 6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841